Case 1:19-cv-11311-JSR Document 32-9 Filed 06/26/20 Page 1 of 2




                 Exhibit I
                             Case 1:19-cv-11311-JSR Document 32-9 Filed 06/26/20 Page 2 of 2



                                                                  Harris Proprietary Information - Do Not Distribute

                                                                      KingFish System, Accessories & Training
                                                                  Man-Portable and/or Dual-Mode Vehicular Platform

                                                                                                                                                                               Commander Mike Ciminelli
                                                                          for CDMA, GSM, & iDEN Configuration                                                Prepared for:     mc2108@cityofrochester.gov
                                                                               PLEASE REQUEST FORMAL QUOTE                                                   Agency:           585-370-2368
                                                                                                                                                             Date:             3/18/2011
                                                                                                                                                             Domestic List             rev. Winter 20011
                                                                                                                                                                 Unit            Qty           Total
                 Technology                                    Part Number                                         Description
                                                                                                                                                                 Price          (ea.)          Price

StingRay II Vehicular System                        STINGRAY-II                         StingRay II System Kit1                                              $      148,000               $            -
CDMA/GSM/iDEN                                       SRAY-II-CDMA-SW                      CDMA Controller Software                                            $       22,000               $            -
Multi TX and RX. 4-radio transciever for            SRAY-II-GSM-SW                       GSM Controller Software                                             $       22,000               $            -
Registration, Direction Finding, Isolation &        SRAY-II-iDEN-SW                      iDEN Controller Software                                            $       22,000               $            -
Collection Multi-Transmit Capability. Each          Laptop PC (2009523-101)             Dell Latitude D630 Laptop PC Controller or equivalent spec           $        3,500               $            -
power amp is specific to an air interface (GSM,     PA-KIT-30W iDEN 800                 Harpoon High Power Filtered 30W PA Kit - Single Band iDEN 800        $       16,400               $            -
iDEN, CDMA). Systems may be ordered                 PA-KIT-30W Dual-Band CONUS          Harpoon High Power Filtered 30W PA Kit - Dual-Band 850/1900          $       20,200               $            -
separately.                                         PA-KIT-30W 2100                     Harpoon High Power Filtered 30W PA Kit - Single Band 2100            $       18,550               $            -
                                                    AJ-W                                AmberJack-W (iDEN800/850/900/1800/1900/2100)                         $       38,400               $            -
                                                    ADD TRAINING
                                                    ADD MAINTENANCE                                                                                          StingRay II System Only      $            -

StingRay Vehicular System                           STINGRAY                            StingRay System Kit1                                                 $       75,100               $            -
CDMA/GSM/iDEN                                       SRAY-CDMA-SW                         CDMA Controller Software                                            $       22,000               $            -
Single XT/multi RX
                 RX. 4-radio transciever for        SRAY-GSM-SW                          GSM Controller Software                                             $       22 000
                                                                                                                                                                     22,000               $            -
Registration, Direction Finding, Isolation &        SRAY-iDEN-SW                         iDEN Controller Software                                            $       22,000               $            -
Collection Multi-Transmit Capability. Each          Laptop PC (2009523-101)             Dell Latitude D630 Laptop PC Controller or equivalent spec           $        3,500               $            -
power amp is specific to an air interface (GSM,     25W CONUS PA KIT                    25W PA                                                               $       11,500               $            -
iDEN, CDMA). Systems may be ordered                 AJ-W                                AmberJack-W (iDEN800/850/900/1800/1900/2100)                         $       38,400               $            -
separately.                                         CONV-2100/1700-W/BP                 StingRay 2100 MHz Band IV - AWS Down Converter                       $       19,800               $            -

                                                    ADD TRAINING
                                                    ADD MAINTENANCE                                                                                          StingRay System Only         $            -

KingFish Man-Portable System (Option 2):            KINGFISH                            KingFish System                                                      $       27,800        1      $        27,800
for CDMA.GSM/iDEN                                   KF-CDMA-SW                          CDMA controller software                                             $       18,100        1      $        18,100




                                                                                                                                                                                                              Option 2
Registration, Dir Finding, Isolation & Collection   KF-GSM-SW                           GSM controller software                                              $       18,100        1      $        18,100
Optional Dual-Mode enables KingFish to be           KF-iDEN-SW                          iDEN controler software                                              $       18,100        1      $        18,100
used as a vehicular platform. Full-size laptop      2014069-101                         Rugged Mini Go Book PC                                               $        5,500        1      $         5,500
makes it easier to use in moving vehicle.                                                                                          Man
                                                                                                                                   Man-Portable
                                                                                                                                       Portable Subtotal:                                 $        87,600
25 W PA and 2100 MHz Down Converter                 Dual-Mode Accessories
enable vehicular operations and capture of          PA-KIT-25W-CONUS                    High Power Filtered 25 W PA Kit - 800, 850,1900, 2100B4 MHz          $       11,500        1      $        11,500
devices operating in the 2100 MHz range.            AJ-W                                AmberJack-W (iDEN800/850/900/1800/1900/2100)                         $       38,400        1      $        38,400
AmberJack Direction-Finding device mounts           Laptop PC (2009523-101)             Dell Latitude D630 Laptop PC Controller or equivalent spec           $        3,500               $           -
in or on vehicle for DF functionality.              CONV-2100/1700-W/BP                 StingRay 2100 MHz Band IV - AWS Down Converter                       $       19,800        1      $        19,800
Single radio transciever. Single XT and             ADD TRAINING                                                       Dual-Mode Accessories Subtotal:                                    $        69,700
Single RX Oinly.                                    ADD MAINTENANCE                                                                                          KingFish System Only         $       157,300

ADD THESE TO SELECTED PLATFORM ABOVE:

Training Classes - B                                TRAIN-MLB                           Training-Melbourne, FL (RayFish Platform CDMA)                       $       4,000      1         $         4,000
RayFish Systems                                     TRAIN-MLB                           Training-Melbourne, FL RayFish Platform GSM)                         $       4,000      1         $         4,000
RayFish Systems                                     TRAIN-MLB                           Training-Melbourne, FL (RayFish Platform iDEN)                       $       4,000      1         $         4,000
area may be more, depending on location.            TRAIN-MLB                           Training-Melbourne, FL (KingFish)                                    $       4,000                $           -
Training is not included in equipment or soft-                                                                                                               Training Course Price        $        12,000
ware purchase.

Maintenance - C                                     STINGRAY-II                         1 Year Extended Maintenance                                           $     22,000                $           -
RayFish System Components System                    STINGRAY                            1 Year Extended Maintenance                                                  11000                $           -
Covers 1 additional year of maintenance after       KINGFISH                            1 Year Extended Maintenance                                          $       4,000                $           -
initial 1 year warranty on new equipment when       AJ-W                                1 Year Extended Maintenance                                          $       5,000                $           -
purchased.                                          HARPOON 30W PA KITS (EACH)          1 Year Extended Maintenance                                          $       2,000                $           -
                                                                                                                                                             Maintenance                  $           -
                                                                                                                                                             Configuration Total:         $       169,300


                                                                                                                                                                        Contents           A1 - SR II          0
NOTES                                                                                                                                                                                      A2 - SR             0
1
 Standard Delivery is 120 Days ARO (see notice below re FCC) - StingRay System and KingFish System Delivery is 90 Days ARO                                                                 A3 - KF           87600
StingRay II Hardware platform comes standard without Software. Protocol Software (CDMA, GSM, or iDEN) must be purchased separately (includes SDR and Controller Software                   A3b - KF MP       69700
StingRay II Hardware platform comes standard without a controller computer. A Laptop or Mini PC must be purchased separately                                                               B - TRAINING      12000
The unit prices above include 1 year Hardware warranty and 1 year access to Software upgrades for the protocol(s) purchased                                                                C - MAINT           0
1 Year extended Maintenance Agreements are available for fixed annual prices for the RayFish systems and some accessories.
Maintenance Agreements provide for an additional 12 months of extended Hardware warranty and Software upgrades
Training classes, when purchased, are 12 hours (2 days) per product per protocol (unless stated otherwise) with 4 students maximum per class. Training is not included.

RayFish® family products are typically deployed in both mobile and/or man-portable modes of operation. The StingRay II is a mobile platform that requires the use of a 2000W or better power inverter. The
StingRay and KingFish platforms can be used with a typical 12 V DC cigarette lighter in-vehicle. All units may be powered indoors using common building wall plugs. The mobile platforms are usually
deployed in larger SUVs or vans, and many users mount their equipment on or in special enclosures where it can be secured to prevent a flying hazard in the event of rapid stops or collision. Agencies
planning their deployment should ensure that needed space, power, vehicles, privacy and concealment concerns are addressed in the planning and budgeting phase.


Prices Subject To Change                            Contact:                            Susan McCreery                                                              Phone: 321-309-7459
                                                                                        Account Manager, Advanced Programs                                           Email: susan.mccreery@harris.com

                                                                  Harris Proprietary Information - Do Not Distribute
